Citation Nr: 1210069	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955 and from July 1955 to June 1962.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Appeals (VA).  

In a June 2010 decision, the Board denied the appellant's claim.  The appellant appealed and in an April 2011 order, the Court of Appeals for Veterans' Claims (Court) granted the parties April 2011 Joint Motion for Remand (Joint Motion), thus vacating the June 2010 decision and remanding the case back to the Board for action consistent with the terms of the Joint Motion.

In May 2011, the Board remanded the claim for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal. 

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

The Board remanded the claim in May 2011, in part, to have the Veteran's radiation dosimeter analyzed by an appropriate expert.  Specifically, the RO/AMC was instructed to obtain the Veteran's dosimeter from the appellant and then forward it to the appropriate entity for analysis.  In a November 2011 supplemental statement of the case (SSOC) the RO noted that in a July 2011 letter, the appellant was requested to send or deliver the Veteran's radiation dosimeter but it had not been received.  Thus, the RO/AMC was unable to arrange for the dosimeter analysis.  The claim was denied.  

In March 2012 correspondence to the Board, the appellant's representative noted that a response was submitted to the RO following the November 2011 SSOC, however, the RO failed to associate the response with the claims folder.  Specifically, the representative stated that given past experiences with regional offices misplacing, accidentally throwing out or even shredding evidence, the address of the testing facility was requested.  The specific name and address of the facility was requested so that appellant's counsel could directly send the radiation dosimeter to such facility with postal insurance, to minimize the odds of it being lost.  The representative noted that while he spoke with the RO on several occasions, he was not given a name of testing facility and that the claims folder was eventually transferred to the Board.      

In light of the evidence presented, the Board finds that further development with respect to an analysis of the Veteran's radiation dosimeter is warranted.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should provide the appellant's representative with the name and address of an appropriate facility that will provide testing of the Veteran's radiation dosimeter.  The appellant's representative should be given no more than 90 days 
to submit the results of testing of the radiation dosimeter.

2.  If the above action results in the need to conduct any further development, such development should be undertaken.  

3.   The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



